DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 30 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 20 of U.S. Patent No. 10,978,083. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following analysis:

Pending U.S. Application No. 17/228,365
U.S. Patent No. 10,978,083
Claim 21: encoding an audio signal, wherein the step of encoding the audio signal comprises: separating the audio signal into a high band signal and a low band signal; encoding the low band signal into an encoded low band codeword; determining a high band signal template by comparing a spectrum envelope corresponding to the high band signal to a plurality of templates; and generating a bit stream based on the encoded low band codeword and the high band signal template; and transmitting the bit stream.
Claim 1: encoding an audio signal, wherein the step of encoding the audio signal comprises: separating the audio signal into a high band signal and a low band signal; encoding the low band signal directly into an encoded low band codeword; classifying the high band signal to determine a high band signal type; determining a high band signal template by comparing a spectrum envelope corresponding to the high band signal to a plurality of templates; generating an artificial high band signal based on the high band signal template, and the high band signal type; determining a gain corresponding to the artificial high band signal; and determining a bit stream based on the encoded low band codeword and the high band signal template; transmitting the bit stream;
Claim 30: receiving a bit stream; and decoding the bit stream, wherein decoding the bit stream comprises: decomposing the bit stream into a received low band codeword and a received high band codeword; decoding a low band signal from the received low band codeword; determining a high band signal type, a gain, and a high band signal template from the received high band codeword; reconstructing a decoded high band signal based on the high band signal type, the gain, and the high band signal template; and combining the low band signal and the high band signal into a full band signal.
Claims 1 and 12: decomposing the transmitted bit stream into a received low band codeword and a received high band codeword; decoding the low band signal directly from the received low band codeword; determining the high band signal type, the gain, and the high band signal template from the received high band codeword; reconstructing a decoded high band signal based on the high band signal type, the gain, and the high band signal template; and combining the low band signal and the high band signal into a full band signal.
Claim 35: (A) encoding an audio signal, wherein the step of encoding the audio signal comprises: separating the audio signal into a high band signal and a low band signal; encoding the low band signal directly into an encoded low band codeword; determining a high band signal template based on the high band signal; and determining a bit stream based on the encoded low band codeword and the high band signal template; (B) transmitting the bit stream; and (C) decoding the transmitted bit stream, wherein the step of decoding comprises: decomposing the transmitted bit stream into a received low band codeword and a received high band codeword; decoding the low band signal directly from the received low band codeword; reconstructing a decoded high band signal based on the received high band codeword; and combining the low band signal and the high band signal into a full band signal.
Claim 20: (A) encoding an audio signal, wherein the step of encoding the audio signal comprises: separating the audio signal into a high band signal and a low band signal; encoding the low band signal directly into an encoded low band codeword; classifying the high band signal to determine a high band signal type; determining a high band signal template by comparing a spectrum envelope corresponding to the high band signal to a plurality of templates; generating an artificial high band signal based on the low band signal, the high band signal template, and the high band signal type; determining a gain corresponding to the artificial high band signal; and determining a bit stream based on the encoded low band codeword and the high band signal template; (B) transmitting the bit stream; and (C) decoding the transmitted bit stream, wherein the step of decoding comprises: decomposing the transmitted bit stream into a received low band codeword and a received high band codeword; decoding the low band signal directly from the received low band codeword; determining the high band signal type, the gain, and the high band signal template from the received high band codeword; reconstructing a decoded high band signal based on the high band signal type, the gain, the high band signal template, and the low band signal; and combining the low band signal and the high band signal into a full band signal.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: CN 111210832 teaches audio encoding/decoding method and device based on bandwidth extension of a spectral envelope template. audio coding method and device, the invention claims for bandwidth extension. the audio having a low frequency part and a high frequency part of the audio coding method comprising the steps of: forming a plurality of high frequency spectrum envelope card templates, each spectral envelope template giving labels; said high-frequency part dividing grid, obtain spectral envelope to be grid of trellis encoding, the grid spectrum envelope corresponding to at least one grid, the spectral envelope template shape matching with the grid spectrum envelope, determining a spectral envelope template matched with the shape of the grating spectral envelope, and the label information representing the determined spectrum envelope template to a decoding end ([Abstract]).
CN 103928031 teaches the time domain signal to be coded is divided into low frequency with signal and the high frequency band signal of the low-frequency band signal obtained by encoding the low-frequency coding parameter, obtained by encoding the high frequency with signal high frequency coding parameter, and to obtain the synthesized high frequency with signal according to the low frequency coding parameter and the high band coding parameter of the synthetic high frequency with signal to short-term post-filter treatment to obtain a filtered signal, the shape of the spectral envelope of the short-time shape of a spectral envelope of the filtered signal and said synthesized high frequency with the frequency spectrum of the signal envelope shape compared with more close to the high frequency band signal; based on the high frequency with signal and the filter signal to calculate a high frequency gain ([Abstract] [0006] [0013] [0019] [0026]).
For claims 21 and 35: the difference between the prior art and the claimed invention is that CN 111210832 nor CN 103928031 teach generating a bit stream based on the encoded low band codeword and the high band signal template; wherein the determining a high band signal template by comparing a spectrum envelope corresponding to the high band signal to a plurality of templates.
For claim 30: the difference between the prior art and the claimed invention is that CN 111210832 nor CN 103928031 teach determining a high band signal type, a gain, and a high band signal template from the received high band codeword; reconstructing a decoded high band signal based on the high band signal type, the gain, and the high band signal template; and combining the low band signal and the high band signal into a full band signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rotola-Pukkila et al. (US 6,691,085) teaches encoding and decoding an input signal,
wherein the input signal is divided into a higher frequency band and a lower frequency band in
the encoding and decoding processes, and wherein the decoding of the higher frequency band is
carried out by using an artificial signal along with speech related parameters obtained from the
lower frequency band. In particular, the artificial signal is scaled before it is transformed into an
artificial wideband signal containing colored noise in both the lower and the higher frequency
band. Additionally, voice activity information is used to define speech periods and non-speech
periods of the input signal. Based on the voice activity information, different weighting factors
are used to scale the artificial signal in speech periods and non-speech periods.
b. 	Liu et al. (US 2013/0117029) teaches providing a signal classification method and device,
and encoding and decoding methods and devices. The encoding method includes : dividing a
current frame into a low-frequency band signal and a high-frequency band signal; attenuating
the high-frequency band signal or a to-be-encoded characteristic parameter of the high-
frequency band signal according to an energy attenuation value of the low-frequency band
signal, where the energy attenuation value indicates energy attenuation of the low-frequency band signal caused by encoding of the low-frequency band signal; and encoding the attenuated
high-frequency band signal or the attenuated to-be-encoded characteristic parameter of the
high-frequency band signal. The technical solutions according to the embodiments of the
present invention can improve the effect of combining the low-frequency band signal and the
high-frequency band signal at the decoder.
c.	Choo et al. (US 2016/0118056) teaches obtaining a low-band spectrum of an audio
signal in which a low-band signal is frequency transformed; obtaining phase information of a
high-band spectrum of the audio signal based on the low-band spectrum; and outputting a
bitstream that comprises the phase information of the high-band spectrum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656